Reprimand of a Member
I should like to start by making an announcement. The House will remember the publication issued by our fellow Member Mr Giertych bearing the parliamentary logo, which provoked reactions throughout the world. I looked into the matter as soon as I heard about it. On 1 March, the Bureau of Parliament unanimously condemned the contents of a certain section of this pamphlet. I have instituted the procedure pursuant to Rules 9 and 147 of our Rules of Procedure. This procedure provides for the imposition of a penalty; subject, however, to a hearing of the party concerned. I attempted to reach Mr Giertych immediately, but was unable to do so as there was no one at his office for a few days. We then established e-mail contact, however, in order to prove - including for our sake - that we had endeavoured to make contact. Mr Giertych has been away from Brussels for the last week, so it was not until yesterday that I was able to have the discussion pursuant to Rule 147 with him in the presence of the Secretary-General of the European Parliament.
The second part of my notification was transmitted to Mr Giertych at 7.30 p.m. yesterday via several technical channels. I shall shortly be presenting my conclusion on this to the House. At 8.30 a.m. today, this notification was transmitted also to the Bureau of Parliament, the Group Chairmen and the bodies of which Mr Giertych is a member - that is, the Committee on Foreign Affairs and the Delegation for relations with the United States.
I shall now present to the House the second part of the contents of my letter to Mr Giertych, which relates to yesterday's discussion with him:
'On this occasion, I deeply regretted what is objectively a serious breach of the fundamental rights, and, in particular, the dignity of human beings, to which our institution so strongly adheres. On this basis, I have decided, in accordance with the procedure laid down in Rule 147, that a reprimand should be imposed on you, which is the first of the measures referred to in the aforementioned rule. The plenary, together with the other relevant political bodies of the House, will be duly informed once you are notified of this penalty. During my presidency, I intend to safeguard both the freedom of expression and the standard of conduct of Members, as well as the honour of this House. As I declared on 13 February 2007 in my inaugural address to the plenary, tolerance and respect for others are important European values, which are at the centre of my political priorities and to which the European Parliament is deeply committed. I trust you will understand that the European Parliament, which thrives on lively political debate and unfailingly condemns all forms of xenophobia, should under no circumstances be associated with the views published in your brochure.'
(Applause)